To a petition for rehearing,
Judge Bennett
delivered the following response of the court:
The case of Henderson, &c., v. Mack, 82 Ky., 379, is not in conflict, but in harmony with this case. Ih that case the habendum read as follows : “'To have and to hold the same, with all the appurtenances thereon to the second party, his heirs and assigns forever, -with covenant of general warranty during his natural life, and after his death to go to and belong absolutely to Belle Mack, she paying the unpaid purchase money as aforesaid.” This court held in that case that as the habendum set forth the fact that Belle Mack had paid the unpaid purchase money for the land, and that in consideration thereof the remainder interest was expressly conveyed to her, it was manifest that the grantor intended the habendum to control the granting clause.
*30In the case of Brown v. Ferrell, &c., 83 Ky., 417, a deed made since the General Statutes went into effect was construed according to the provision of section 10, article 1, chapter 63, of said statutes. The deed in this case was made in 1848, at which time there was. no statutory rule similar to that contained in said section and chapter. Therefore the deed under consideration must he construed without reference to said section and chapter. The construction placed upon it in the opinion we still adhere to.
The petition for a rehearing is overruled.